Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Election/Restrictions
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II to V, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/2021.

Applicant’s election without traverse of Species I (Figure 2) in the reply filed on 02/01/2021 is acknowledged.




4.) Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

i.) Claim 7 recites the limitation "a portion of the tube" in the last paragraph to the claim.  There is insufficient antecedent basis for the underlined limitation in the claim. Furthermore, it is unclear what is meant by “a portion of the tube is configured to be brought into contact with or to approach a rear surface of the front plate in response to an external impact on the electronic device”? Is the tube external to the electronic device? 

[No prior-art was found for claim 7 as presently written]. 


ii.) Claim 11 recites the limitation “wherein the support comprises:” in the first line of the claim. There is insufficient antecedent basis for the underlined limitation in the claim. 

Regarding dependent claims 12-13, the claims depend either directly or
indirectly from claim 11, and thus inherit all the limitations of claim 11. Based on their dependence and the foregoing rejection to claim 11, claims 12-13 are also
rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.) Claim(s) 1-6, 8-10, 14-17, 19-20 is/are rejected under 35 U.S.C. 102 (a1) (a2) as being anticipated by Cheng (US Pub No.: 2019/0245958A1).

With regard to Claim 1, Cheng discloses an electronic device (Terminal display assembly and mobile terminal, Abstract; Figures 4-5; Paragraphs 0026-0027) comprising: 
a front plate (Cover plate 21, Paragraphs 0039, 0046); 
a display (Display screen 22, Paragraphs 0039, 0046; Figures 4-5) visible from outside the electronic device through at least a portion of the front plate (The display screen is visible from the outside through a portion of the front plate, Figures 4-5) and disposed in an internal space of the electronic device (The display 22 is in an internal space of the electronic device 20, Figure 5), the display including a plurality of layers and a first opening (first through hole 221) (The first light-transmissive cover plate 21, the second light-transmissive cover plate 27, the display screen 22, and the light-shielding member 28 may form an assembly structure, for example, a terminal display assembly. The display screen 22 defines a first through hole 221 penetrating through the display screen 22 in a thickness direction thereof, Paragraphs 0048-0050 and Figures 4-5); 
an image sensor (Camera module 26) disposed in the internal space and visible through the first opening (See camera module 26, Paragraphs 0047, 0050; Figures 4-5); and 
an adhesive layer (adhesive layer 29) including a second opening overlapping the first opening and disposed between the front plate and the display (The adhesive layer 29 includes a second opening (third through hole 283) that overlaps the first opening and is disposed between the front plate 21 and the display 22, Figures 4-5; Paragraph 0055), the second opening being smaller than the first opening (The diameter of the third through hole 283 may be smaller than that of the first through hole 221, Paragraph 0055; Figures 4-5), wherein an edge of the first opening is not visible when the display is viewed from above (The edge of the first opening 221 is blocked by 281, Paragraph 0055 and Figure 5). 

Regarding Claim 2, Cheng discloses the electronic device of claim 1, further comprising: 
a support disposed on a rear surface of the display in the internal space (Base 262 is disposed on a rear surface of the display 22 in an internal space, Figure 5 and Paragraph 0047), wherein the support includes a third opening overlapping the first opening when the display is viewed from above, the first opening being smaller than the third opening wherein an edge of the third opening is not visible from outside the electronic device (The first opening is smaller than the third opening, Figure 5. The third opening is not visible from outside the electronic device). 


    PNG
    media_image1.png
    346
    611
    media_image1.png
    Greyscale


In regard to Claim 3, Cheng discloses the electronic device of claim 2, wherein a distance between an edge of the image sensor and the edge of the first opening (221) is less than a distance between the edge of the image sensor and the third opening when the display is viewed from above (A distance of an edge between the image sensor (camera module 26) and the edge of the first opening (221) is less than a distance between the edge of the camera module and the third opening when the display is viewed from above, Figure 5). 


    PNG
    media_image2.png
    248
    549
    media_image2.png
    Greyscale


Regarding Claim 4, Cheng discloses the electronic device of claim 1, wherein a distance between an edge of the image sensor and an edge of the second opening is less than a distance between the edge of the image sensor and the first opening when the 29display is viewed from above (A distance of an edge between the image sensor (camera module 26) and the edge of the second opening (283) is less than a distance between the edge of the camera module and the first opening (221) when the display is viewed from above, Figure 5).


    PNG
    media_image3.png
    278
    497
    media_image3.png
    Greyscale


With regard to Claim 5, Cheng discloses the electronic device of claim 1, wherein the second opening overlaps the first opening and has a same center as the first opening when the display is viewed from above (The adhesive layer 29 includes a second opening (third through hole 283) that overlaps the first opening and is disposed between the front plate 21 and the display 22. The through holes all have the same central axis, Figures 4-5; Paragraphs 0055 and 0059). 


In regard to Claim 6, Cheng discloses the electronic device of claim 1, wherein the adhesive layer includes at least one of an optical clear adhesive (OCA), a pressure sensitive adhesive (PSA), a thermally reactive adhesive, a general adhesive, or a double-sided tape (Optically transparent adhesive layer 29, Paragraph 0053 and Figures 4-5). 


Regarding Claim 8, Cheng discloses the electronic device of claim 1, further comprising: an exposure area (27) provided through a print area (28) disposed on a rear surface of the front plate between the front plate and the adhesive layer (Light shielding member 28 is a print area (made of light shielding ink) disposed on a rear surface of the front plate, Paragraphs 0054-0055; Figures 5; 7-8. The light shielding member 28 is made up of a side wall 282 and a bottom wall 281, Figure 7 and Paragraphs 0055-0056. Light transmissive portion 27 is an exposure area, Paragraph 0054 and Figures 4-5), wherein the exposure area overlaps the second opening (283) and is smaller than the second opening wherein an edge of the second opening is not visible by the print area when the front plate is viewed from above (The opening that permits light and is unblocked by 28 is smaller than the second opening. When viewed from above, the print area 28 shields an edge of the second opening, Figures 4-5). 

In regard to Claim 9, Cheng discloses the electronic device of claim 8, wherein the exposure area is disposed to overlap the first opening and to have a same center as the first opening when the front plate is viewed from above (The exposure area 27 overlaps the first opening and has the same center as the first opening when the front plate (cover plate 21) is viewed from above, Figures 4-5). 	 

With regard to Claim 10, Cheng discloses the electronic device of claim 1, wherein the front plate comprises: a planar portion; and at least one curved portion extending in an edge direction from the planar portion, and wherein the at least one first opening and the at least one second opening overlap at least a portion of the planar portion when the front plate is viewed from above (Looking at Figure 4, it is clear that the front plate 21 has a planar portion and a curved portion extending in an edge direction from the planar portion. The first and second openings overlap at least a portion of the planar portion when the front plate is viewed from above, Figures 4-5).  


With regard to Claim 14, Cheng discloses an electronic device (Terminal display assembly and mobile terminal, Abstract; Figures 4-5; Paragraphs 0026-0027) comprising: 
a front plate (Cover plate 21, Paragraphs 0039, 0046); 
a display (Display screen 22, Paragraphs 0039, 0046; Figures 4-5) visible from outside the electronic device through at least a portion of the front plate (The display screen is visible from the outside through a portion of the front plate, Figures 4-5) and disposed in an internal space of the electronic device (The display 22 is in an internal space of the electronic device 20, Figure 5), the display including a plurality of layers and a first opening (221) (The first light-transmissive cover plate 21, the second light-transmissive cover plate 27, the display screen 22, and the light-shielding member 28 may form an assembly structure, for example, a terminal display assembly. The display screen 22 defines a first through hole 221 penetrating through the display screen 22 in a thickness direction thereof, Paragraphs 0048-0050 and Figures 4-5); 
at least one electronic component comprising electronic circuitry configured to detect an external environment (Camera module 26 with lens 261) through the at least one first opening from the internal space (See camera module 26, Paragraphs 0047, 0050; Figures 4-5); and 
an adhesive layer (adhesive layer 29) including a second opening overlapping the first opening and disposed between the front plate and the display (The adhesive layer 29 includes a second opening (third through hole 283) that overlaps the first opening and is disposed between the front plate 21 and the display 22, Figures 4-5; Paragraph 0055), the second opening being smaller than the first opening (The diameter of the third through hole 283 may be smaller than that of the first through hole 221, Paragraph 0055; Figures 4-5), wherein an edge of the first opening is not visible when the display is viewed from above (The edge of the first opening 221 is blocked by 281, Paragraph 0055 and Figure 5). 


Regarding Claim 15, Cheng discloses the electronic device of claim 14, wherein the at least one second opening is disposed to overlap the at least one first opening and to have a same center as the at least one first opening when the display is viewed from above (The third through hole 283 is in communication with the first through hole 221 (first opening), and overlaps with the first through hole 221 in a direction perpendicular to the display screen 22. The third through hole (second opening) has a same center as the first opening when the display is viewed from above, Paragraphs 0055, 0059; Figures 4-5). 

Regarding Claim 16, Cheng discloses the electronic device of claim 14, further comprising: an exposure area (27) provided through a print area (28) disposed on a rear surface of the front plate between the front plate and the adhesive layer (29) (Light shielding member 28 is a print area (made of light shielding ink) disposed on a rear surface of the front plate, Paragraphs 0054-0055; Figures 5; 7-8. The light shielding member 28 is made up of a side wall 282 and a bottom wall 281, Figure 7 and Paragraphs 0055-0056. Light transmissive portion 27 is an exposure area, Paragraph 0054 and Figures 4-5), wherein the exposure area overlaps the second opening and is smaller than the second opening wherein an edge of the second opening is not visible by the print area when the front plate is viewed from above (The opening that permits light and is unblocked by 28 is smaller than the second opening. When viewed from above, the print area 28 shields an edge of the second opening, Figures 4-5). 

In regard to Claim 17, Cheng discloses the electronic device of claim 16, wherein the exposure area is disposed to overlap the first opening and to have a same center as the first opening when the front plate is viewed from above (The exposure area 27 overlaps the first opening and has the same center as the first opening when the front plate (cover plate 21) is viewed from above, Figures 4-5). 	


With regard to Claim 19, Cheng discloses the electronic device of claim 14, wherein the front plate comprises: a planar portion; and at least one curved portion extending in an edge direction from the planar portion, and wherein the at least one first opening and the at least one second opening overlap at least a portion of the planar portion when the front plate is viewed from above (Looking at Figure 4, it is clear that the front plate 21 has a planar portion and a curved portion extending in an edge direction from the planar portion. The first and second openings overlap at least a portion of the planar portion when the front plate is viewed from above, Figures 4-5).  

In regard to Claim 20, Cheng discloses the electronic device of claim 14, wherein the at least one electronic component includes a sensor module, a flash, an indicator, or a camera module (See camera module 26, Paragraphs 0047, 0050; Figures 4-5). 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

6.) Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Pub No.: 2019/0245958A1) as applied to claim 1 above, and further in view of Cho et al. (US Pub No.: 2018/0310426A1).

In regard to Claim 11, Cheng does not explicitly disclose the electronic device of claim 1, wherein the support comprises: at least one polymer layer disposed on a rear surface of the display; a functional member comprising a heat dissipating material disposed on a rear side of the polymer layer; and a conductive member comprising a conductive materials disposed on a rear surface of the functional member. Cho et al. teach of an electronic device wherein a support comprises at least one polymer layer disposed on a rear surface of the display; a functional member comprising a heat dissipating material disposed on a rear side of the polymer layer; and a conductive member comprising a conductive materials disposed on a rear surface of the functional member, 
(Cho et al. disclose an electronic device that includes a housing comprising a first face, a second face that faces opposite the first face, and a side face that encloses a space between the first face and the second face. The electronic device also includes a front plate disposed on the first face of the housing, and a display disposed between at least a partial region of the front plate and the first face, and comprises a first and a second layer. The electronic device further includes at least one first seal member disposed between an edge portion of the display and the first face, and at least one second seal member disposed between an edge portion of the front plate and the first face. The electronic device also includes a waterproof filler applied to fill a step region formed between the first seal member and the second seal member, Abstract and Figures 1-3 of Cho et al.. Cho et al. teach of an electronic device with a touch screen display and a camera, Paragraphs 0042-0047 and Figures 1-3 of Cho et al.. Cho et al. teach that the display 320 includes multiple layers 322 disposed on the rear face 3212 of the front plate 321 and at least one subsidiary material layer 323 stacked on the multiple layers 322. The subsidiary material layer 323, which is stacked on the multiple layers 322, may include a polymer member 3231, a functional member 3232, or a conductive member 3233. 
According to one embodiment, the polymer member 3231 may be attached to the rear face of the display panel 3222 using an adhesive member (e.g., OCA, PSA, conventional adhesive, tape, or bonding and thermally reactive adhesive), and may perform a shock-absorption action. The functional member 3232 may include an added display, a force touch FPCB, a fingerprint sensor FPCB, a communication antenna radiator, a heat dissipation sheet, a conductive/non -conductive tape, an open cell sponge, or a graphite sheet for heat dissipation, Paragraph 0058 and Figure 3 of Cho et al.. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the electronic device in the teachings of Cheng to include at least one polymer layer disposed on a rear surface of the display wherein a functional member comprises a heat dissipating material disposed on a rear side of the polymer layer; and a conductive member comprising a conductive materials disposed on a rear surface of the functional member as taught by Cho et al., because heat dissipation would protect the components from over-heating while the polymer member may provide the benefits of shock-absorption. The conductive member 3233 may include a metallic member that provides the benefits for shielding noise and for dispersing heat emitted from peripheral heat-emitting components , Paragraph 0058 of Cho et al.). 

Regarding Claim 12, Cheng and Cho et al. disclose the electronic device of claim 11, wherein the functional member includes at least one of a graphite sheet, an added display, a force touch FPCB, a fingerprint sensor FPCB, a communication antenna radiator, a heat dissipation sheet, a conductive/non-conductive tape, or an open cell sponge (The functional member 3232 may include an added display, a force touch FPCB, a fingerprint sensor FPCB, a communication antenna radiator, a heat dissipation sheet, a conductive/non -conductive tape, an open cell sponge, or a graphite sheet for heat dissipation, Paragraph 0058 of Cho et al.. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the teachings of Cheng to include a functional member that includes at least one of a graphite sheet, an added display, a force touch FPCB, a fingerprint sensor FPCB, a communication antenna radiator, a heat dissipation sheet, a conductive/non-conductive tape, or an open cell sponge as taught by Cho et al., because it is useful for shielding noise and for dispersing heat emitted from peripheral heat-emitting components, Paragraph 0058 of Cho et al.).

With regard to Claim 13, Cheng and Cho et al. disclose the electronic device of claim 11, wherein the conductive member includes at least one of Cu, Al, SUS, or CLAD, (The conductive member includes a metallic member that includes copper (Cu), Paragraph 0058 and Figure 3 of Cho et al.. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the teachings of Cheng to have a conductive member include copper (Cu) as taught by Cho et al., because of its high electrical conductivity rating). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697